Citation Nr: 0102362	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  97-10 396	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating higher than 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active duty from October 1975 to October 
1995, when he retired from service.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
1996 rating decision by the RO which granted service 
connection and a 10 percent rating for hypertension; the 
veteran appealed for a higher rating.  In February 1999, the 
Board remanded the claim to the RO for further development.


REMAND

When the Board remanded the case in 1999, evidence on file 
noted the veteran's service-connected hypertension but did 
not refer to heart disease or peripheral vascular disease.  
Subsequently received private medical records indicate that 
in 1998 the veteran was diagnosed as having arteriosclerotic 
heart disease with a myocardial infarction, and he underwent 
an angioplasty with stent placement.  The medical records 
also note that in 1998 he was found to have peripheral 
vascular disease, and he reportedly underwent related surgery 
of the right iliac artery.  A VA examination in 2000 noted 
the veteran had hypertension and "associated" 
arteriosclerotic heart disease and peripheral vascular 
disease.  The Board also notes that hypertension may be 
considered a precursor of arteriosclerosis.  See, e.g., 
comments accompanying "cardiovascular-renal disease, 
including hypertension" at 38 C.F.R. § 3.309(a).

The only issue developed for appellate review is entitlement 
to a higher rating for service-connected hypertension.  The 
RO has not adjudicated the issue of secondary service 
connection for heart disease and peripheral vascular disease, 
as due to hypertension, and such issue is addressed in a 
December 2000 written statement from the veteran's 
representative.  Since a grant of secondary service 
connection for heart disease may affect the issue of a higher 
rating for service-connected hypertension, the Board believes 
the RO should adjudicate the intertwined secondary service 
connection issue before final appellate action on the issue 
of a higher rating for hypertension.  See Harris v. 
Derwinski, 1 Vet.App. 180 (1991) (discussing claims which are 
inextricably intertwined).  

On remand, the RO should also obtain any additional records 
since service related to cardiovascular disease.  Some of the 
post-service medical records now on file refer to other post-
service medical records (concerning cardiovascular disease) 
which are not on file.  See Veterans Claims Assistance Act of 
2000, including new duty to assist provisions.

In view of the foregoing, the case is remanded for the 
following action: 

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA and non-VA medical 
treatment for cardiovascular disease 
(including hypertension, heart disease, 
and peripheral vascular disease) since he 
was released from active duty in October 
1995.  The RO should obtain copies of the 
related medical records.

2.  Thereafter, the RO should adjudicate 
the intertwined claims of secondary 
service connection for arteriosclerotic 
heart disease and peripheral vascular 
disease, claimed as due to service-
connected hypertension.  If these claims 
are denied, the veteran should be given 
an opportunity to appeal.

3.  The RO should also review the pending 
appellate issue of a rating higher than 
10 percent for service-connected 
hypertension.  This should include 
consideration of "staged ratings" as 
discussed in Fenderson v. West, 12 
Vet.App. 119 (1999).  If the 


claim is denied, the veteran and his 
representative should be isssued a 
supplemental statement of the case, and 
given the opportunity to respond, before 
the case is returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



